 


114 HR 2167 IH: Public Lands Service Corps Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2167 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Grijalva (for himself, Mr. Lowenthal, Mr. Cartwright, and Mr. Farr) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Lands Corps Act of 1993 to expand the authority of the Secretary of Agriculture, the Secretary of Commerce, and the Secretary of the Interior to provide service opportunities for young Americans, to help restore natural, cultural, historic, archaeological, recreational, and scenic resources of the United States, to train a new generation of public land managers and enthusiasts, to promote the value of public service, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Public Lands Service Corps Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Amendment to existing short title. 
Sec. 3. Name and project description changes. 
Sec. 4. Findings. 
Sec. 5. Purposes. 
Sec. 6. Definitions. 
Sec. 7. Public Lands Service Corps program. 
Sec. 8. Residential conservation centers and program support. 
Sec. 9. Resource assistants and consulting interns. 
Sec. 10. Inclusion of Indian Youth Service Corps and issuance of guidance. 
Sec. 11. Living allowances and terms of service. 
Sec. 12. National service educational awards. 
Sec. 13. Nondisplacement. 
Sec. 14. Funding. 
Sec. 15. Authorization of appropriations.  
2.Amendment to existing short titleSection 201 of the Public Lands Corps Act of 1993 (16 U.S.C. 1701 note; title II of Public Law 91–378) is amended to read as follows:  201.Short title; references (a)Short titleThis title may be cited as the Public Lands Service Corps Act of 1993. 
(b)ReferencesAny reference contained in any law, regulation, document, paper, or other record of the United States to the Public Lands Corps Act of 1993 shall be considered to be a reference to the Public Lands Service Corps Act of 1993.. 3.Name and project description changesThe Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.; title II of Public Law 91–378) is amended— 
(1)in the title heading, by striking Public lands corps and inserting Public lands service corps; (2)in section 204 (16 U.S.C. 1723), in the heading, by striking Public lands corps and inserting public lands service corps; 
(3)in section 210(a)(2) (16 U.S.C. 1729(a)(2)), in the heading, by striking Public lands; (4)by striking Public Lands Corps each place it appears and inserting Corps; 
(5)by striking conservation center each place it appears and inserting residential conservation center; (6)by striking conservation centers each place it appears and inserting residential conservation centers; 
(7)by striking appropriate conservation project each place it appears and inserting appropriate natural and cultural resources conservation project; and (8)by striking appropriate conservation projects each place it appears and inserting appropriate natural and cultural resources conservation projects. 
4.FindingsSection 202(a) of the Public Lands Corps Act of 1993 (16 U.S.C. 1721(a)), as amended by section 3, is amended— (1)in paragraph (1)— 
(A)by striking Corps can benefit and inserting conservation corps can benefit; and (B)by striking the natural and cultural and inserting natural and cultural; 
(2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; (3)by inserting after paragraph (1) the following new paragraph: 
 
(2)Participants in conservation corps receive meaningful education and training, and their experience with conservation corps provides preparation for careers in public service. (3)Young men and women who participate in the rehabilitation and restoration of the natural, cultural, historic, archaeological, recreational, and scenic treasures of the United States will gain an increased appreciation and understanding of the public lands and heritage of the United States, and of the value of public service, and are likely to become life-long advocates for those values.; 
(4)in paragraph (4), as redesignated by paragraph (2), by inserting , cultural, historic, archaeological, recreational, and scenic after Many facilities and natural; and (5)by adding at the end the following new paragraph: 
 
(6)The work of conservation corps can benefit communities adjacent to public lands and facilities through renewed civic engagement and participation by corps participants and those they serve, improved student achievement, and restoration and rehabilitation of public assets.. 5.PurposesSubsection (b) of section 202 of the Public Lands Corps Act of 1993 (16 U.S.C. 1721) is amended to read as follows: 
 
(b)PurposesThe purposes of this Act are as follows: (1)To introduce young men and women to public service while furthering their understanding and appreciation of the natural, cultural, historic, archaeological, recreational, and scenic resources of the United States. 
(2)To facilitate training and recruitment opportunities in which service is credited as qualifying experience for careers in the management of such resources. (3)To instill in a new generation of young men and women from across the United States, including young men and women from diverse backgrounds, the desire to seek careers in resource stewardship and public service by allowing them to work directly with professionals in agencies responsible for the management of the natural, cultural, historic, archaeological, recreational, and scenic resources of the United States. 
(4)To perform, in a cost-effective manner, appropriate natural and cultural resources conservation projects where such projects are not being performed by existing employees. (5)To assist State and local governments and Indian tribes in performing research and public education tasks associated with the conservation of natural, cultural, historic, archaeological, recreational, and scenic resources. 
(6)To expand educational opportunities on public lands and by rewarding individuals who participate in conservation corps with an increased ability to pursue higher education and job training. (7)To promote public understanding and appreciation of the missions and the natural and cultural resources conservation work of the participating Federal agencies through training opportunities, community service and outreach, and other appropriate means. 
(8)To create a grant program for Indian tribes to establish the Indian Youth Service Corps so that Indian youth can benefit from carrying out projects on Indian lands that the Indian tribes and communities determine to be priorities.. 6.DefinitionsSection 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722) is amended— 
(1)by redesignating paragraphs (3) through (7), (8) through (10), and (11) through (13) as paragraphs (5) through (9), (11) through (13), and (15) through (17), respectively; (2)by striking paragraphs (1) and (2) and inserting the following new paragraphs: 
 
(1)Appropriate natural and cultural resources conservation projectThe term appropriate natural and cultural resources conservation project means any project for the conservation, restoration, construction, or rehabilitation of natural, cultural, historic, archaeological, recreational, or scenic resources. (2)Consulting internThe term consulting intern means a consulting intern selected under section 206(a)(2). 
(3)Corps and public lands service corpsThe terms Corps and Public Lands Service Corps mean the Public Lands Service Corps established under section 204(a). (4)Corps participantThe term Corps participant means an individual enrolled— 
(A)in the Corps or the Indian Youth Service Corps; or (B)as a resource assistant or consulting intern.; 
(3)by inserting after paragraph (9), as redesignated by paragraph (1), the following new paragraph:  (10)Indian youth service corpsThe term Indian Youth Service Corps means a qualified youth or conservation corps established under section 207 that— 
(A)enrolls individuals between the ages of 15 and 25, inclusive, a majority of whom are Indians; and (B)is established pursuant to a tribal resolution that describes the agreement between the Indian tribe and the qualified youth or conservation corps to operate an Indian Youth Service Corps program for the benefit of the members of the Indian tribe.; 
(4)by striking paragraph (12), as redesignated by paragraph (1), and inserting the following new paragraph:  (12)Public landsThe term public lands means any land or water (or interest therein) owned or administered by the United States, including those areas of coastal and ocean waters, the Great Lakes and their connecting waters, and submerged lands over which the United States exercises jurisdiction, except that such term does not include Indian lands.; 
(5)in paragraph (13), as redesignated by paragraph (1)— (A)in subparagraph (A)— 
(i)by striking full-time,; (ii)by inserting on eligible service lands after resource setting; and 
(iii)by striking 16 and inserting 15; (B)in subparagraph (B), by striking and at the end; 
(C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following new subparagraph: 
 
(D)makes available for audit for each fiscal year for which the qualified youth or conservation corps receives Federal funds under this Act, all information pertaining to the expenditure of the funds, any matching funds, and participant demographics.; (6)by inserting after paragraph (13), as redesignated by paragraph (1) and amended by paragraph (5), the following new paragraph: 
 
(14)Residential conservation centersThe term residential conservation centers means the facilities authorized under section 205.;  (7)in paragraph (15), as redesignated by paragraph (1), by striking 206 and inserting 206(a)(1); and 
(8)in paragraph (16), as redesignated by paragraph (1)— (A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(C)with respect to the National Marine Sanctuary System, coral reefs, and other coastal, estuarine, and marine habitats, and other lands and facilities administered by the National Oceanic and Atmospheric Administration, the Secretary of Commerce.. 7.Public Lands Service Corps programSection 204 of the Public Lands Corps Act of 1993 (16 U.S.C. 1723), as amended by section 3, is amended— 
(1)by redesignating subsections (c), (d), (e), and (f) as subsections (d), (f), (g), and (h), respectively; (2)by striking subsections (a) and (b) and inserting the following new subsections: 
 
(a)Establishment of Public Lands Service CorpsThere is established in the Department of the Interior, the Department of Agriculture, and the Department of Commerce a Public Lands Service Corps. (b)Establishment of Corps Office; Coordinators; Liaison (1)Establishment of Offices (A)Department of the InteriorThe Secretary of the Interior shall establish a department-level office to coordinate the Corps activities within the Department of the Interior. 
(B)Department of AgricultureThe Secretary of Agriculture shall establish within the Forest Service an office to coordinate the Corps activities within that agency. (C)Department of CommerceThe Secretary of Commerce shall establish within the National Oceanic and Atmospheric Administration an office to coordinate the Corps activities within that agency. 
(2)Establishment of coordinatorsThe Secretary shall designate a Public Lands Service Corps coordinator for each agency under the jurisdiction of the Secretary that administers Corps activities. (3)Establishment of liaisonThe Secretary of the Interior shall establish an Indian Youth Service Corps liaison that will— 
(A)provide outreach to Indian tribes about opportunities for establishing Corps and Indian Youth Service Corps programs; and (B)coordinate with the Tribal Liaison of the Corporation for National Service to identify and establish Corps and Indian Youth Service Corps opportunities for Indian youth. 
(c)Participants 
(1)In generalThe Secretary may enroll in the Corps individuals who are— (A)hired by an agency under the jurisdiction of the Secretary to perform work authorized under this Act; or 
(B)members of a qualified youth or conservation corps with which the Secretary has entered into a cooperative agreement to perform work authorized under this Act. (2)Resource assistants and consulting internsThe Secretary may also enroll in the Corps resource assistants and consulting interns in accordance with section 206(a). 
(3)Eligibility requirementsTo be eligible for enrollment as a Corps participant, an individual shall— (A) (i)be between the ages of 15 and 25, inclusive; or 
(ii)in the case of a military veteran, be not older than 35; and (B)satisfy the requirements of section 137(a)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)(5)). 
(4)TermsEach Corps participant may be enrolled in the Corps for a term of up to 2 years of service, which may be served over a period that exceeds 2 calendar years. (5)Civil serviceAn individual may be enrolled as a Corps participant without regard to the civil service and classification laws, rules, or regulations of the United States. 
(6)PreferenceThe Secretary may establish a preference for the enrollment as Corps participants individuals who are economically, physically, or educationally disadvantaged. (7)Local preferenceThe Secretary may establish a preference for enrollment of Corps participants who are individuals who live in that State or region.; 
(3)in subsection (d), as redesignated by paragraph (1)— (A)in paragraph (1)— 
(i)by striking contracts and; and (ii)by striking subsection (d) and inserting subsection (f); and 
(B)by striking paragraph (2) and inserting the following new paragraphs:  (2)RecruitmentThe Secretary shall carry out, or enter into cooperative agreements to provide, a program to attract eligible youth to the Corps by publicizing Corps opportunities through high schools, colleges, employment centers, electronic media, and other appropriate institutions and means. 
(3)PreferenceIn entering into cooperative agreements under paragraph (1) or awarding competitive grants to Indian tribes or tribally authorized organizations under section 207, the Secretary may give preference to qualified youth or conservation corps that are located in specific areas where a substantial portion of members are economically, physically, or educationally disadvantaged.; (4)by inserting after subsection (d), as redesignated by paragraph (1), the following new subsection: 
 
(e)TrainingFor purposes of training, the Secretary shall take into account training already received by Corps participants enrolled from qualified youth or conservation corps.; (5)in subsection (f), as redesignated by paragraph (1)— 
(A)in paragraph (1)— (i)in the heading, by striking In general.— and inserting Use of Corps; projects.—; 
(ii)by striking The Secretary may utilize the Corps or any qualified youth or conservation corps to carry out and inserting the following:  (A)In generalThe Secretary may use the Corps to carry out, with appropriate supervision and training,; 
(iii)by striking on public lands and inserting on on eligible service lands; and (iv)by adding at the end the following new subparagraph: 
 
(B)ProjectsAppropriate natural and cultural resources conservation projects carried out under this section may include— (i)protecting, restoring, or enhancing ecosystem components to promote species recovery, improve biological diversity, enhance productivity and carbon sequestration, and enhance adaptability and resilience of eligible service lands and resources to climate change and other natural and human disturbances; 
(ii)promoting the health of eligible service lands, including— (I)protecting and restoring watersheds and forest, grassland, riparian, estuarine, marine, or other habitat; 
(II)reducing the risk of uncharacteristically severe wildfire and mitigating damage from insects, disease, and disasters; (III)controlling erosion; 
(IV)controlling and removing invasive, noxious, or nonnative species; and (V)restoring native species; 
(iii)collecting biological, archaeological, and other scientific data, including climatological information, species populations and movement, habitat status, and other information; (iv)assisting in historical and cultural research, museum curatorial work, oral history projects, documentary photography, and activities that support the creation of public works of art related to eligible service lands; and 
(v)constructing, repairing, rehabilitating, and maintaining roads, trails, campgrounds and other visitor facilities, employee housing, cultural and historic sites and structures, and other facilities that further the purposes of this Act.; (B)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and 
(C)by inserting after paragraph (1) the following new paragraphs:  (2)Visitor servicesThe Secretary may— 
(A)enter into or amend an existing cooperative agreement with a cooperating association, educational institution, friends group, or similar nonprofit partner organization for the purpose of providing training and work experience to Corps participants in areas such as sales, office work, accounting, and management, provided that the work experience directly relates to the conservation and management of eligible service lands; and (B)allow Corps participants to help promote visitor safety and enjoyment of eligible service lands, and assist in the gathering of visitor use data. 
(3)InterpretationThe Secretary may permit Corps participants to provide interpretation or education services for the public under the direct and immediate supervision of an agency employee— (A)to provide orientation and information services to visitors; 
(B)to assist agency employees in the delivery of interpretive or educational programs where audience size, environmental conditions, safety, or other factors make such assistance desirable; (C)to present programs that relate the personal experience of the Corps participants for the purpose of promoting public awareness of the Corps, the role of the Corps in public land management agencies, and the availability of the Corps to potential participants; and 
(D)to create nonpersonal interpretive products, such as website content, Junior Ranger program books, printed handouts, and audiovisual programs.;  (6)in subsection (g), as redesignated by paragraph (1)— 
(A)in the matter preceding paragraph (1), by striking those projects which and inserting priority projects and other projects that; and (B)by striking paragraph (2) and inserting the following new paragraph: 
 
(2)will instill in Corps participants a work ethic and a sense of public service;; and (7)by adding at the end the following new subsections: 
 
(i)Other ParticipantsThe Secretary may allow volunteers from other programs administered or designated by the Secretary to participate as volunteers in projects carried out under this section. (j)Criminal History Checks (1)In GeneralThe requirements of section 189D(b) of the National and Community Service Act of 1990 (42 U.S.C. 12645g(b)) shall apply to each individual age 18 or older seeking— 
(A)to become a Corps participant; (B)to receive funds authorized under this Act; or 
(C)to supervise or otherwise have regular contact with Corps participants in activities authorized under this Act. (2)Eligibility ProhibitionIf any of paragraphs (1) through (4) of section 189D(c) of the National and Community Service Act of 1990 (42 U.S.C. 12645g(c)) apply to an individual described in paragraph (1), that individual shall not be eligible for the position or activity described in paragraph (1), unless the Secretary provides an exemption for good cause.. 
8.Residential conservation centers and program supportSection 205 of the Public Lands Corps Act of 1993 (16 U.S.C. 1724) is amended— (1)in subsection (b)— 
(A)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and 
(B)by adding at the end the following new paragraphs:  (2)Temporary housingThe Secretary may make arrangements with another Federal agency, State, local government, or private organization to provide temporary housing for Corps participants as needed and available. 
(3)TransportationIn project areas where Corps participants reside at their own homes, the Secretary may provide transportation to and from project sites.; (2)by redesignating subsection (d) as subsection (e); 
(3)by inserting after subsection (c) the following new subsection:  (d)MentorsThe Secretary may recruit from programs, such as Federal volunteer and encore service programs, and from veterans groups, military retirees, and active duty personnel, such adults as may be suitable and qualified to provide training, mentoring, and crew-leading services to Corps participants.; and 
(4)in subsection (e), as redesignated by paragraph (2), by striking that are appropriate and all that follows through the period and inserting that the Secretary determines to be necessary for a residential conservation center.. 9.Resource assistants and consulting internsSection 206 of the Public Lands Corps Act of 1993 (16 U.S.C. 1725) is amended— 
(1)in the section heading, by inserting and consulting interns before the period; (2)by striking subsections (a) and (b) and inserting the following new subsections: 
 
(a)Authorization 
(1)Resource assistants 
(A)In generalThe Secretary may provide individual placements of resource assistants with any agency under the jurisdiction of the Secretary that carries out appropriate natural and cultural resources conservation projects to carry out research or resource protection activities on behalf of the agency. (B)EligibilityTo be eligible for selection as a resource assistant, an individual shall be at least 17 years of age. 
(C)PreferenceIn selecting resource assistants for placement under this paragraph, the Secretary shall give a preference to individuals who are enrolled in an institution of higher education or are recent graduates from an institution of higher education, with particular attention given to ensuring full representation of women and participants from Historically Black Colleges and Universities, Hispanic-serving institutions, and Tribal Colleges and Universities. (2)Consulting interns (A)In generalThe Secretary may provide individual placements of consulting interns with any agency under the jurisdiction of the Secretary that carries out appropriate natural and cultural resources conservation projects to carry out management analysis activities on behalf of the agency. 
(B)EligibilityTo be eligible for selection as a consulting intern, an individual shall be enrolled in, and have completed at least 1 full year at, a graduate or professional school that has been accredited by an accrediting body recognized by the Secretary of Education. (b)Use of Existing Nonprofit Organizations (1)In generalWhenever 1 or more nonprofit organizations can provide appropriate recruitment and placement services to fulfill the requirements of this section, the Secretary may implement this section through such organizations. 
(2)ExpensesParticipating organizations shall contribute to the expenses of providing and supporting the resource assistants or consulting interns from sources of funding other than the Secretary, at a level of not less than 25 percent of the total costs (15 percent of which may be from in-kind sources) of each participant in the resource assistant or consulting intern program who has been recruited and placed through that organization. (3)ReportingEach participating organization shall be required to submit an annual report evaluating the scope, size, and quality of the program, including the value of work contributed by the resource assistants and consulting interns, to the mission of the agency.. 
10.Inclusion of Indian Youth Service Corps and issuance of guidance The Public Lands Corps Act of 1993 is amended— (1)by redesignating sections 207 through 211 (16 U.S.C. 1726 through 1730) as sections 209 through 213, respectively; and 
(2)by inserting after section 206 (16 U.S.C. 1725) the following new sections:  207.Indian Youth Service Corps (a)Authorization of Cooperative Agreements and Competitive GrantsThe Secretary is authorized to enter into cooperative agreements with, or make competitive grants to, Indian tribes and qualified youth or conservation corps for the establishment and administration of Indian Youth Service Corps programs to carry out appropriate natural and cultural resources conservation projects on Indian lands. 
(b)ApplicationTo be eligible to receive assistance under this section, an Indian tribe or a qualified youth or conservation corps shall submit to the Secretary an application in such manner and containing such information as the Secretary may require, including— (1)a description of the methods by which Indian youth will be recruited for and retained in the Indian Youth Service Corps; 
(2)a description of the projects to be carried out by the Indian Youth Service Corps; (3)a description of how the projects were identified; and 
(4)an explanation of the impact of, and the direct community benefits provided by, the proposed projects. 208.GuidanceNot later than 18 months after funds are made available to the Secretary to carry out this Act, the Secretary shall issue guidelines for the management of programs under the jurisdiction of the Secretary that are authorized under this Act.. 
11.Living allowances and terms of serviceSection 209 of the Public Lands Corps Act of 1993 (16 U.S.C. 1726), as redesignated by section 10, is amended by striking subsections (a), (b), and (c) and inserting the following new subsections:  (a)Living allowances (1)In generalThe Secretary shall provide each Corps participant with a living allowance in an amount established by the Secretary. 
(2)Travel costsThe Secretary may reimburse Corps participants for travel costs at the beginning and end of the term of service of the Corps participants. (b)Terms of Service (1)In generalEach Corps participant shall agree to participate for such term of service as may be established by the Secretary. 
(2)ConsultationsWith respect to the Indian Youth Service Corps, the term of service shall be established in consultation with the affected Indian tribe or tribally authorized organization. (c)Hiring Preference and Future EmploymentThe Secretary may— 
(1)grant to a Corps participant credit for time served as a Corps participant, which may be used toward future Federal hiring; (2)provide to a former participant of the Corps or the Indian Youth Service Corps noncompetitive hiring status for a period of not more than 2 years after the date on which the service of the candidate in the Corps or the Indian Youth Service Corps was complete, if the candidate— 
(A)has served a minimum of 960 hours on an appropriate natural or cultural resources conservation project that included at least 120 hours through the Corps or the Indian Youth Service Corps; and (B)meets Office of Personnel Management qualification standards for the position for which the candidate is applying; 
(3)provide to a former resource assistant or consulting intern noncompetitive hiring status for a period of not more than 2 years after the date on which the individual has completed an undergraduate or graduate degree, respectively, from an accredited institution, if the candidate— (A)successfully fulfilled the resource assistant or consulting intern program requirements; and 
(B)meets Office of Personnel Management qualification standards for the position for which the candidate is applying; and (4)provide, or enter into contracts or cooperative agreements with qualified employment agencies to provide, alumni services such as job and education counseling, referrals, verification of service, communications, and other appropriate services to Corps participants who have completed the term of service.. 
12.National service educational awardsSection 210 of the Public Lands Corps Act of 1993 (16 U.S.C. 1727), as redesignated by section 10 and amended by section 3, is amended— (1)in subsection (a), in the first sentence— 
(A)by striking participant in the Corps or a resource assistant and inserting Corps participant; and (B)by striking participant or resource assistant and inserting Corps participant; and 
(2)in subsection (b)— (A)by striking either participants in the Corps or resource assistants and inserting Corps participants; and 
(B)by striking or a resource assistant. 13.NondisplacementSection 211 of the Public Lands Corps Act of 1993 (16 U.S.C. 1728), as redesignated by section 10, is amended by striking activities carried out and all that follows through the period and inserting Corps participants.. 
14.FundingSection 212 of the Public Lands Corps Act of 1993 (16 U.S.C. 1729), as redesignated by section 10, is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)in the second sentence, by striking “non-federal sources” and inserting “sources other than the Secretary”; and 
(ii)by inserting after the second sentence the following: The Secretary may pay up to 90 percent of the costs of a project if the Secretary determines that the reduction is necessary to enable participation from a greater range of organizations or individuals.; and (B)in paragraph (2), by inserting or Indian Youth Service Corps after Corps each place it appears; 
(2)by striking subsection (b) and inserting the following new subsection:  (b)Funds Available Under National and Community Service ActTo carry out this title, the Secretary shall be eligible to apply for and receive assistance under section 121(b) of the National and Community Service Act (42 U.S.C. 12571(b)).; and 
(3)in subsection (c)— (A)by striking section 211 and inserting section 213; and 
(B)by inserting or Indian Youth Service Corps after Corps. 15.Authorization of appropriationsSection 213 of the Public Lands Corps Act of 1993 (16 U.S.C. 1730), as redesignated by section 10, is amended— 
(1)in subsection (a), by striking year and all that follows through the period and inserting year.; (2)by striking subsection (b); and 
(3)by redesignating subsection (c) as subsection (b).  